 In theMatter of THE KANSAS PowER&LIGHT COMPANYandTRANS-PORT WORKERS UNION OF AMERICA,LOCAL232, C.'I.O.Case No. R-5705.-Decided August 03, 194.3Doran, Kline, Cosgrove, Jeffery cRussell,byMr. M. F. Cosgrove,of Topeka,Kans., for the company.Mr. John A. Cassidy,of Omaha, Nebr., for the C. I. O.Mr. Warren L. Moriss,of Topeka,Kans.,for the A. F. of L.Mr. Joseph E. Gubbins,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Transport Workers Union of America,Local 232, affiliated with the C. 1. 0., herein called the C. 1. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Kansas Power & Light Company,Topeka, Kansas, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before John A. Weiss, Trial Examiner. Said hearing was heldat Topeka, Kansas, on July 21, 1943.The Company, the C. I. 0., andInternational Brotherhood of Electrical Workers, Local No. B-304,affiliated with the A. F. of L., herein called the A. F. of L., appeared,participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe Kansas Power & Light Company is a Kansas corporationengaged in supplying electric and gas service to over 100 cities andcommunities in central and northeastern Kansas. It interchanges52 N. L.R. B., No. 17.97 98DEKESIONS OF NATIONAL LABOR RELATIONS BOAIRDpower with the Kansas City Power & Light Company of Missouriand purchases gas from several companies operating interstate pipe-lines.At Topeka, Kansas, the Company supplies electricity to threeinterstate railroads, two national packing companies, a radio station,Western Union and Postal Telegraph Companies, Southwestern BellTelephone Company, and'to several offices of the Federal Government.The Company operates the only public transportation system in thecity of Topeka, Kansas, the employees of its transportation depart-ment being the only employees involved herein.We find that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THE ORGANIZATIONS INVOLVED,Transport Workers Union of America, Local 232, affiliated with theCongress of Industrial Organizations, and International Brotherhoodof ElectricalWorkers, Local No. B-304, affiliated with the AmericanFederation of Labor, are labor organizations admitting to membership -employees of the Company.M. THEALLEGED APPROPRIATE UNITThe C. I. O. in its petition requests a unit embracing all employeesof the Company's transportation department at Topeka, Kansas, ex-cluding supervisory employees.The A. F. of L. contends that only acompany-wide unit in which the transportation department employeesare included is appropriate.The Company has taken a neutralposition.The bargaining history of the transportation department covers aperiod of approximately 20 years.During the period from 1923 to1933, the employees of that department were represented by the Amal-gamated Association of Street, Electric & Motor Coach Employees ofAmerica, affiliated with the A. F. of L.The record does not disclosethe activities of this union nor does it reveal what, if any, benefitswhich might have been derived by the employees in question fromtheirmembership in said organization. In 1933 an organizationknown as the Utility Operators Association became the bargaining.representative of all the Company's employees in Topeka, Kansas,including employees in the transportation department. In 1938, allthe employees of the Company, including the employees of the trans-portation department, selected the A. F. of L. as their bargaining rep-resentative, and such representation has continued up to the presenttime.As stated above, the C. I. O. contends that the employees of thetransportation department constitute an appropriate unit since theyoperate as a separate department in a separate building, since their THE KANSAS POWER & LIGHT COMPANY99duties are different from those of the other employees, and since theyhave assertedly not been properly represented in the past years by theA. F. of L. The A. F. of L. contends that all employees of that depart-ment who have maintained membership in the A. F. of L. have hadan equal voice in union affairs, that the transportation departmentemployees have received benefits under the contracts with the Com-pany and that they should be included in the company-wide unitwhich has been established by collective bargaining since 1938.Therecord reveals that during the past 5 years the employees in questionhave availed themselves of the bargaining machinery of the A. F. ofL. to achieve their objectives with the Company, such as seniorityrights, several increases in pay, as well as better hours and workingconditions.The parties stipulated that it was not until January 25,1943, that the C. I. O. notified the Company that it had an interest inthe employees of the transportation department.)We agree that the transportation employees form a skilled, clearlyidentifiable, homogeneous group, and we have permitted such groupsto constitute an appropriate unit on several occasions,2 but we do notconsider these factors to be of sufficient weight to justify the disturb-ance of a collective bargaining arrangement which appears to haveachieved and maintained harmony between the Company and theemployees for the past 5 years.We conclude that the unit requestedby the C. 1. 0. is not an appropriate unit for the purposes of collectivebargaining and we so find.IV. THE ALLEGED QUES11ION CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining unitsought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has been raisedconcerning the representation of employees in an appropriate bar-gaining unit.Accordingly, we shall dismiss the petition.ORDERUpon the basis of the above findings of fact, the National Labor Re-lations Board thereby orders that the petition for investigation andcertification of representatives of employees of The Kansas Power &Light Company, Topeka, Kansas, filed by Transport Workers Unionof America, Local 232, affiliated with the C. I. 0., be, and it hereby is,dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.ICf. Matter of Bendsm Aviation Corporation,39 N. L. R. B. 81.SeeMatter of El Paso Electrio Company,50 N. L.R. B. 56, and cases cited therein.549875-44-vol. 52-8